DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/592,909, filed on May 11, 2017.
Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Claim 1 recites “A fitted state” in line 3. It is suggested to amend to --a fitted state-- to correct what appears to be a typographical error.
Appropriate correction is required.
Claim 1 recites “having ventilation opening” in line 7. It is suggested to amend to --having a ventilation opening-- to fix a grammatical issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wochele (DE 2013 226 250).
Regarding claim 1, Wochele a liquid dispenser for discharging pharmaceutical liquids comprising: a discharge head 22 having discharge opening 24 (see fig. 1); and a cap 3 with a cap body (see figs. 6 and 7), the cap 3 being fittable on and removable from the discharge head (see figs. 6 and 7), and which in a fitted state, covers the discharge opening 24 (see figs. 6 and 7), the cap body having ventilation opening 30 which connects a surrounding atmosphere to an interior of the cap body such that once the liquid dispenser has been used for a first time and the cap body is fitted, the discharge opening 24, which is covered by the cap body, is able to dry off as a result of a connection to the surrounding atmosphere (see figs. 6 and 7, and paragraph 51 of the translation); the ventilation opening 30 being provided with a filter membrane 8 for filtering the air which flows therethrough (see fig. 7 and paragraph 54 of translation); and the cap body comprising two part-bodies 6, 33 which together form a receiving space for the filter membrane 8 (see fig. 7). 
Regarding claim 4, Wochele discloses wherein: the two part-bodies 6, 33 are connected together in a positive locking and/or non-positive locking manner (see fig. 7 and paragraph 51). 
	Regarding claim 5, Wochele discloses wherein: the two part-bodies 6, 33 are connected together by way of a substance-to-substance bond (see fig. 7 and paragraph 51). 
Regarding claim 6, Wochele discloses wherein: the two part-bodies 6, 33 are connected together by way of a substance-to-substance bond as a result of a second 
Regarding claim 7, Wochele discloses wherein wherein: the two part-bodies 6, 33 comprise surfaces which point to one another, between which is arranged the filter membrane 8 which is supported on both sides by the surfaces (see fig. 8 and paragraph 49; Wochele discloses where the membrane 8 is supported on both sides by surfaces by parts 6, and 33). 
Regarding claim 8, Wochele discloses wherein: resiliently deflectable portions (37 and portion adjacent member 6; see fig. 7), which are resiliently deflected as a result of being assembled with the filter membrane 8 or with a first one of the part-bodies and bring about a holding force in a direction of the filter membrane 8, are provided on a second one of the part-bodies (see fig. 7). 
Regarding claim 9, Wochele discloses wherein: the filter membrane comprises a microfiltration membrane and has an average pore diameter of between 0.1 µm to approximately 0.3 µm (see paragraph 24 of translation). 
Regarding claim 10, Wochele discloses wherein: a circumferential edge region of the filter membrane 8 is arranged between the part-bodies 6, 33 of the cap body (see fig. 7). 
Regarding claim 11, Wochele discloses wherein: the cap 3 is produced from plastics material (see paragraph 41). 
Regarding claim 12, Wochele discloses wherein: the liquid dispenser has a liquid reservoir 21 comprising a squeeze bottle (see figs. 1 and 7, and paragraph 38 of the translation). 

Regarding claim 14, Wochele discloses wherein: the discharge head 22 delivers individual drops (see fig. 1 and paragraphs 3, 13, 36 and 39).
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or render obvious a liquid dispenser particularly including a cap body with a ventilation opening; a first part-body of the two part-bodies being a cap main body with a lateral surface and an end face with a first breakthrough; and a second part-body of the two part-bodies is a ring body which is fastenable on the first part-body in a circumferential manner and comprises a second breakthrough which is in alignment with the first breakthrough.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dolvet et al. (US 5,649,639) shows another cap ventilation device 2, 102 (see figs. 2 and 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        




/Vishal Pancholi/Primary Examiner, Art Unit 3754